Exhibit 10.3

 

 

2006 IDACORP, Inc.
Executive Incentive Plan
NEO Award Opportunity Chart



Name

Title

Threshold ($)

Target ($)

Maximum ($)

 

 

 

 

 

Jan B. Packwood

President and Chief Executive Officer, IDACORP

 

70,000

325,000

650,000

J. LaMont Keen

Executive Vice President, IDACORP and President and Chief Executive Officer,
Idaho Power

 

37,800

189,000

378,000

Darrel T. Anderson

Senior Vice President - Administrative Services and Chief Financial Officer,
IDACORP and Idaho Power

 

19,600

98,000

196,000

James C. Miller

Senior Vice President of Power Supply, Idaho Power

 

19,600

98,000

196,000

Thomas R. Saldin

Senior Vice President, General Counsel and Secretary, IDACORP and Idaho Power

 

18,550

92,750

185,500

 